DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rizzo (10,997,483).
Regrading claim 9, Rizzo discloses a circuit for a near-field communication (NFC) device  (See fig. 1) comprising: at least one first antenna and at least one second antenna, wherein the at least one first antenna (see figs. 2, 3A) and the at least one second antenna (See figs. 2, 3B) are configured to be successively/alternatively activated for switching the NFC device between first field detection phases (i.e. reader/writer mode) and second card detection phases (i.e. card emulation mode) (See figs. 2, 3A, 3B and col. 5 lines 45-55, col. 7 lines 1-5, col. 9 lines 56-64, col. 10 lines 53-57).
Claims 1-2 are rejected for the same reasons as set forth in claim 9, as method.
Claim 8 is rejected for the same reasons as set forth in claim 9, as apparatus.
Regarding claim 6, Rizzo discloses as cited in claim 1.  Since the system disclosed by Rizzo is capable to operate in multiple modes (See col. 7 lines 1-5); therefore, there is, inherently, a time interval or a gap for the system to determine/detect and to switch from one mode to the other.
Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Rizzo discloses as cited in claim 1.  However, Rizzo does not disclose the step of activating the at least one first antenna and the at least one second antenna comprises successively activating the first antenna and the second antenna during the same detection phase.
Regarding claim 4, Rizzo discloses as cited in claim 1.  However, Rizzo does not disclose switching comprises periodically switching.
Regarding claim 5, Rizzo discloses as cited in claim 1.  However, Rizzo does not disclose switching comprises switching at a frequency of at least 1 Hz.
Regarding claim 7, Rizzo discloses as cited in claim 1.  However, Rizzo does not disclose one of the first antenna or the second antenna is a contactless recharging antenna, and wherein another one of the first antenna or the second antenna is a shared antenna configured to transmit or receive GSM and NFC communications.
Claims 10-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the claimed subject matters is Rizzo (10,997,483).  Rizzo discloses circuit for a near-field communication (NFC) device comprising: a NFC controller; a first antenna adaption circuit; a second antenna adaption circuit; a first antenna connected to the first antenna adaption circuit; and a second antenna connected to the second antenna adaption circuit, wherein the first antenna and the second antenna are configured to be successively activated for switching the NFC device between first field detection phases and second card detection phases (See figs. 2, 3A, 3B and col. 5 lines 45-55, col. 7 lines 1-5, col. 9 lines 56-64, col. 10 lines 53-57).  However, none of cited prior arts of record including Rizzo, alone or in combination, discloses or suggest that a first output terminal of the NFC controller is coupled to a first input of a multiplexer, wherein a second output terminal of the NFC controller is coupled to a second input of the multiplexer, wherein a first output of the multiplexer is coupled to an input of the first antenna adaptation circuit, wherein a second output of the multiplexer is coupled to an input of the second antenna adaptation circuit, wherein an output of the first antenna adaption circuit is connected to a first input of the NFC controller bypassing the multiplexer, wherein an output of the second antenna adaption circuit is connected to a second input of the NFC controller bypassing the multiplexer, as described in figure 2 of the specification as well as specified in claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648